DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hineman et al. (US 2005/0170642; herein “Hineman”).
Regarding claim 21, Hineman discloses in Fig. 3 and related text a semiconductor structure, comprising:
a first dielectric layer (451, see [0068]);
a first conductive member (452, see [0068]) extended through and surrounded by the first dielectric layer;
a first protective layer (454, see [00687]) disposed over the first dielectric layer and the first conductive member;
a second dielectric layer (455, see [0068]) disposed over the first protective layer;
a second protective layer (456, see [0068]) disposed over the second dielectric layer; 
a third dielectric layer (457/459, see [0068]) disposed over the second dielectric layer; 
a second conductive member (e.g. 482 and 472, see [0068]) disposed over the first dielectric layer and the first conductive member, and surrounded by the first protective layer, the second dielectric layer, the second protective layer and the third dielectric layer; and
wherein the second conductive member (482 and 472) includes a first portion, a second portion disposed over and coupled with the first portion, and a third portion disposed over and coupled with the second portion (see annotated Fig. 3 below for one example interpretation of “first portion,” “second portion,” and “third portion”), the first portion is extended through and surrounded by the first protective layer (454) and the second dielectric layer (455), the second portion is surrounded by the second protective layer (456) and the third dielectric layer (457/459), the second portion has a consistent width greater than a width of the first portion, the third portion is surrounded by the third dielectric layer (457/459), at least a portion of the second dielectric layer (455) is disposed between the first protective layer (454) and the second portion of the second conductive member (e.g. between in direction of dashed line shown in annotated Fig. 3), and at least a portion of the third dielectric layer (457/459) is disposed 
    PNG
    media_image1.png
    423
    695
    media_image1.png
    Greyscale

Annotated Fig. 3
Regarding claim 22, Hineman further discloses wherein an outer surface of the second conductive member (482 and 472) includes a step contour (see Fig. 3).
Regarding claim 23, Hineman further discloses wherein the consistent width of the second portion of the second conductive member is substantially less than a width of the third portion of the second conductive member (see annotated Fig. 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hineman et al. (US 2005/0170642; herein “Hineman”) in view of Lin et al. (US 2016/0079161; herein “Lin”).
Regarding claim 1, Hineman discloses in Fig. 3 and related text a semiconductor structure, comprising:
a first dielectric layer (451, see [0068]);
a first conductive member (452, see [0068]) extended through and surrounded by the first dielectric layer;
a first protective layer (454, see [00687]) disposed over the first dielectric layer and the first conductive member;

a third dielectric layer (457/459, see [0068]) disposed over the second dielectric layer; and
a second conductive member (482, see [0068]) disposed over the first dielectric layer and the first conductive member, and surrounded by the first protective layer, the second dielectric layer and the third dielectric layer,
a barrier layer (472, see [0068]) disposed over the first dielectric layer,
wherein the second conductive member includes a first portion (a lower portion of 482) and a second portion (a middle portion of 482) disposed over and coupled with the first portion, the first portion is extended through and surrounded by the first protective layer and the second dielectric layer, the second portion is surrounded by the third dielectric layer (457/459), at least a portion of the second dielectric layer (455) is disposed between the first protective layer (454) and the second portion of the second conductive member (see Fig. 3).
Hineman does not disclose
a capping layer disposed over the first conductive member;
the first protective layer disposed over the capping layer;
the barrier layer physically contacting the first dielectric layer and the capping layer.
In the same field of endeavor, Lin teaches in Fig. 7 and related text a semiconductor device comprising
a capping layer (38 and 50, see [0030]) disposed over the first conductive member (36, see [0019]);

the barrier layer (52, see [0031]) disposed over and physically contacting the first dielectric layer (40) and the capping layer (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hineman by having a capping layer disposed over the first conductive member, the first protective layer disposed over the capping layer, and the barrier layer physically contacting the first dielectric layer and the capping layer, as taught by Lin, in order to reduce the contact resistance between the second conductive member and the underlying first conductive member (see Lin [0032]).
Regarding claim 2, Hineman further discloses wherein a first width of the first portion of the second conductive member is substantially less than a second width of the second portion of the second conductive member (see Fig. 3).
Regarding claim 3, Hineman further discloses wherein at least a portion of the second portion of the second conductive member is protruded from the first portion of the second conductive member (see Fig. 3).
Regarding claim 4, Hineman further discloses wherein the portion of the second dielectric layer (portion of 455 between middle portion of 482 and 454) is disposed over the first conductive member (452).
Regarding claim 5, Hineman further disclose wherein an outer surface the second conductive member (482) includes a step contour (see Fig. 3). 
Regarding claim 6, the combined device shows the first portion of the second conductive member (Hineman: lower portion of 482) is disposed above the first conductive member (452).
Regarding claim 7, the combined device shows the first portion of the second conductive member (Hineman: lower portion of 482) is disposed above the first conductive member (452 and 451) and the first dielectric layer.
Regarding claim 8, Hineman further discloses further comprising a second protective layer (456, see [0068]) disposed between the second dielectric layer (455) and the third dielectric layer (457/459), wherein the second protective layer (456) surrounds the second portion of the second conductive member (middle portion of 482; note that in one example interpretation of “second portion of the second conductive member,” the second portion is a middle portion including part of 482 surrounded by 456).
Regarding claim 9, Hineman further discloses wherein the first protective layer (454) and the second protective layer (456) include nitride (see [0068] and [0050]).
Regarding claim 10, Hineman further discloses wherein the second conductive member (482) includes a third portion (upper portion) surrounded by the third dielectric layer (457/459), disposed over and coupled with the second portion of the second conductive member (middle portion of 482).
Regarding claim 11, Hineman further discloses wherein a third width of the third portion of the second conductive member (upper portion of 482) is substantially greater than a first width of the first portion of the second conductive (lower portion of 482) member and a second width of the second portion of the second conductive member (middle portion of 482) (see Fig. 3).
Regarding claim 12, Hineman discloses in Fig. 3 and related text a semiconductor structure, comprising:
a first dielectric layer (451, see [0068]);
a first conductive member (452, see [0068]) extended through and surrounded by the first dielectric layer;

a second dielectric layer (455, see [0068]) disposed over the first protective layer;
a second protective layer (456, see [0068]) disposed over the second dielectric layer; 
a third dielectric layer (457/459, see [0068]) disposed over the second dielectric layer; 
a second conductive member (482, see [0068]) disposed over the first dielectric layer and the first conductive member, and surrounded by the first protective layer, the second dielectric layer, the second protective layer and the third dielectric layer; and
a barrier layer (472, see [0068]) disposed between the second conductive member (482) and the first protective layer (454) and between the second conductive member (482) and the second protective layer (456),
wherein the second conductive member includes a first portion (a lower portion of 482) and a second portion (a middle portion of 482) disposed over and coupled with the first portion, the first portion is extended through and surrounded by the first protective layer and the second dielectric layer, the second portion is surrounded by the third dielectric layer (457/459), at least a portion of the second dielectric layer (455) is disposed between the first protective layer (454) and the second portion of the second conductive member (see Fig. 3).
Hineman does not disclose
a capping layer disposed over the first conductive member;
the first protective layer disposed over the capping layer;

In the same field of endeavor, Lin teaches in Fig. 7 and related text a semiconductor device comprising
a capping layer (38 and 50, see [0030]) disposed over the first conductive member (36, see [0019]);
the first protective layer (40, see [0021]) disposed over the first dielectric layer (30, see [0021]), the capping layer (50) and the first conductive member (36);
the barrier layer (52, see [0031]) disposed over and physically contacting the first dielectric layer (40) and the capping layer (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hineman by having a capping layer disposed over the first conductive member, the first protective layer disposed over the capping layer, and the barrier layer physically contacting the first dielectric layer and the capping layer, as taught by Lin, in order to reduce the contact resistance between the second conductive member and the underlying first conductive member (see Lin [0032]).
Regarding claim 13, Hineman further discloses wherein the second conductive member (482) includes a third portion (upper portion) surrounded by the third dielectric layer (457/459), disposed over and coupled with the second portion of the second conductive member (middle portion of 482).
Regarding claim 14, Hineman further discloses wherein the barrier layer (472) is disposed between the third portion (upper portion of 482) and the second protective layer (456).
Regarding claim 15, Hineman further discloses wherein the barrier layer (472) is disposed between the third portion (upper portion of 482) and the third dielectric layer (457/459).
Regarding claim 16, Hineman further discloses wherein the second portion of the second conductive member (middle portion of 482) is protruded from the first portion of the second conductive member (lower portion of 482) in a length of about 3Å to about 150Å (note that one can choose “portions” of 482 such that the length of the second portion meets the claimed limitation).
Regarding claim 17, Hineman further discloses wherein the barrier layer (472) is disposed between the second conductive member (482) and the third dielectric layer (457/459).

Response to Arguments
Applicant's arguments filed 11/13/2020 have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2009/0197404) is cited for showing a barrier layer (701/705/709) in direct contact with a first dielectric layer (103) (see Fig. 7D and related text).
Chung (US 2004/0038518) is cited for showing a conductive member (393) wherein a second portion (top portion of 393) surrounded by a second protective layer (323) and a third dielectric layer (333) and has a constant width greater than a width of a first portion (bottom portion of 393) (see Fig. 3J and related text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/11/2021